DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
EXAMINER’S REASON FOR ALLOWANCE
Claims 1, 2, 6-9, 12, 13, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, US2010/0033084 and US2013/0001620 with respect to claim 1 and US2012/0313844 with respect to claim 12, either alone or in combination, fails to teach or fairly suggest the feature:
“wherein the connection area of the second electrode is disposed between the first and second portions of the first groove and between the first and second portions of the second groove, and 
wherein the connection area of the second electrode is disposed between centers of the pixels neighboring in the first direction and between centers of the pixels neighboring in the second direction” as recited in claim 1 
and
“a third pixel neighboring the first pixel in a second direction intersecting with the first direction, and an edge of the third pixel spaced apart from a second edge of the first pixel by a second distance shorter than the first distance, 
wherein a number of grooves disposed between the first pixel and the second pixel is smaller than a number of grooves disposed between the first pixel and the third pixel” as recited in claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822